Title: [February 1773]
From: Washington, George
To: 




Feby. 1. At home all day. In the Afternoon Mr. Bryan Fairfax came here & Stayd all Night—as did three Travellers going to Maryland.
 


2. Mr. Fairfax & I went out with the hounds. Touchd upon the Drag of the Run[nin]g Fox upon the Hills just above Wathings but it being cold, as the day also was, we took the Dogs of and came home.
 



3. Went out again and touchd upon a Fox upon the Hills by Gates’s & found another in Colo. Fairfax’s Neck abt. 2 Oclock which was killd after an hours chace. This Fox was found upon the Hills.
 


4. At home all day with Mr. Fairfax.
 


5. Mr. Fairfax went away. I continued in the House all day a Writing.
 


6. Rid into the Neck, and taking the Hounds with me, after being at the Plantns. found a fox between the two which was killd in ¾ of an hour.
 


7. At home all day alone.
 


8. Doctr. Rumney came to Dinr. and stayd all Night. I contd. at home all day.
 


9th. Doctr. Rumney continued all day, & Night. After an early Dinner I set of to Mr. Robt. Alexanders upon Fox hunting Party & in the Afternoon, Young Mr. Danl. Dulany Revd. Mr. Montgomerie, Mr. Tilghman & Jno. Custis came here & stayd all [night].


   
   This Daniel Dulany (1750–1824) was called Daniel Jr. or Daniel III and was the son of Daniel Dulany the younger (1722–1797) and Rebecca Tasker Dulany of Hunting Ridge near Baltimore. He was educated in England and returned to Maryland about 1770, where he began to practice law in his father’s Annapolis office. Having strong Loyalist feelings, Dulany left Maryland for England on 17 July 1775. There he remained for the rest of his life, except for a brief visit to America in 1785. His property in Maryland was confiscated (LANDAubrey C. Land. The Dulanys of Maryland: A Biographical Study of Daniel Dulany, the Elder (1685–1753) and Daniel Dulany, the Younger (1722–1797). Baltimore, 1955., 192, 309–65).



   
   John Montgomery was at this time minister at St. Anne’s, sometimes called Middle Neck, Parish in Anne Arundel County, Md. During the Revolution he and his wife, Margaret Dulany Montgomery, daughter of Walter and Mary Grafton Dulany, fled to England.



   
   This whole party of young people was undoubtedly on its way to Benjamin Dulany’s wedding, which took place on 10 Feb. at the bride’s home, Rose Hill, near Mount Vernon. A newspaper announced the marriage of “Benjamin Dulany, Esquire, of Maryland, to Miss French, of Fairfax county, with a fortune of twenty thousand pounds” (Va. Gaz., R, 11 Mar. 1773).



 


10. Found a Fox in Mr. Phil. Alexanders Island which was lost after a chase of 7 hour’s.



   
   Philip Alexander (d. 1790) lived on an island in the Potomac River which was part of the 904 acres left him by his father, Gerard Alexander (Fairfax County Wills, Book B–1, 327, Vi Microfilm). The island, just north of Four Mile Run, contained 302 acres (STETSON [1]Charles W. Stetson. Four Mile Run Land Grants. Washington, D.C., 1935., facing p. 10). Commonly called Alexander’s Island, it had earlier been known as Holmes Island.



 


11. Found a fox in the same place again which was killd at the end of 6 hours after wch. I came home & found Mr. Dulany & Mr. Custis here.
 


12. At home all day Mr. Dulany continuing here.
 


13. Still at home. Mr. Dulany & Mr. Custis went to Mrs. Frenchs after Breakfast.


   
   The two young men undoubtedly went to visit young Daniel Dulany’s brother Ben and his new bride.



 


14. At home all day alone.
 


15. Went up to Court, & returnd again in the Afternoon.


   
   The Fairfax court met on 15 and 16 Feb. and GW attended both days, although he arrived late on the second day (Fairfax County Order Book for 1772–74, 166–71, Vi Microfilm).



 


16. Went up again this day also and returnd in the Afternoon.
 


17. Went to Colo. Fairfax’s to Dinner and returnd again in the afternoon.
 


18. At home alone all day except one William Thompson’s coming abt. a Lott of Land in Fauquier.


   
   From 1772 to 1775 William Thompson rented 115 acres of land in Fauquier County from GW for £4 a year (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 73). This may be the man who visited Mount Vernon with Charles Washington on 17 Feb. 1771.



 


19th. Rid to the Ferry, Mill, Doeg Run & Muddy hole Plantations before Dinner; at home alone afterwards.
 


20. Rid in the Forenoon to the Mill & Mill Plantation. Mr. Thomas Hite, & Mr. Wm. Shaw dind here, & went away after it.


   
   Thomas Hite (1750–1779) son of Jacob Hite (d. 1778) and his first wife, Catherine O’Bannion Hite, lived in Berkeley County, Va. He was a justice of the county and a member of the House of Burgesses and later the House of Delegates until his death. In 1776 Hite was one of the trustees for the new

town of Warm Springs in Berkeley County. He was married to his stepsister, Frances Madison Beale (DU BELLETLouise Pecquet du Bellet. Some Prominent Virginia Families. 4 vols. Lynchburg, Va., 1907., 4:336–50; Tyler’s Mag., 3:49–50). In 1770 GW had been involved in a legal dispute with Hite (William Grayson to GW, 23 Sept. 1770, PHi: Gratz Collection).



   
   Shaw had inspected 200 barrels of flour for GW on 16 Jan. and 137 on 10 Feb. for fees totaling £2 2s. 1½d. (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 58).



 


21. At home all day. Mr. Hoops & a Mr. Warton calld here but would not stay dinner—taking a Cut before it.


   
   mr. warton: probably a member of the prominent Wharton family of Philadelphia.



   
   a cut: a lunch or snack.



 


22. At home all day alone.
 


23. At home this day also alone.
 


24. Rid to the Ferry—Mill—Mill Plantn. Doeg Run & Muddy hole. In the Afternoon Mr. Bryan Fairfax & Mr. Robt. Alexander came here.
 


25. Went a hunting with those Gentlemen, & being joind by the two Mr. Triplets, Mr. Manley, & Mr. Peake all came here to Dinner & Mr. Thos. Triplet stayd all Night. Found a Fox in this Neck but did not kill it.
 


26. Went a Hunting again with the above Company. Found a Fox in Colo. Fairfax’s Neck with part of the Dogs but believe it was not killd. Found Mr. Tilghman here upon our return at Night.
 


27. Mr. Fairfax—Mr. Tilghman & Mr. Alexander went away after Breakfast. I contind. at home all day alone.
 


28. At home all day. About Noon Mr. Francis Willis—Mr. Warnr. Washington & my Brothr. Saml. came here.
